Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim requires a “chlorophosphate”. However, the only example in the specification is WSFR-A300TB, which is a chlorinated phosphate ester. There is an important chemical difference between a “chlorinated phosphate ester” of the formula P(=O)(OR)3 wherein at least one R group contains Chlorine atom and a “chlorophosphate” of the structure P(=O)(Cl)(OR)2. For purposes of Examination, Examiner takes the position that chlorinated phosphate esters such as tris(2-chloroethyl)phosphate read pm the claimed “chlorophosphate”. 
Regarding claims 3 and 6, the claims contain the trademark/trade names LK221, LK443, LK665, PT303, PT304 and PT306.  Where a trademark or trade name is used in a claim as a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe chemical compounds and, accordingly, the identification/description is indefinite.
All other claims are indefinite because they depend from one of the above claims. 

Allowable Subject Matter
Claims 1-6 are allowable if amended to obviate the 112 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Wenfeng et al (CN 104231203 A) does not disclose the propyl formate or methyl propionate of the claims, nor the surfactant. 
Wenfeng discloses a high-strength polyurethane grouting reinforcement material comprising a Component A (hardener) and Component B (base resin) [abstract]. 
The component B is composed of 25-75 parts by weight of isocyanate and/or a prepolymer thereof, 5-20 parts by weight of a high-efficiency fire retardant and 0-10 parts by weight of a second auxiliary [abstract]. The high-efficiency fire retardant includes tris(2-chloroethyl)phosphate [claim 6] which has a density of 1425 kg/m3 [see Cameo Chemicals 
Tris(2-chloroethyl)phosphate Datasheet which discloses a specific gravity of 1.425]. The isocyanate includes MDI, PAPI, and TDI, and modified versions thereof [0013].


	The addition of a surfactant would be obvious in light of the many references making various uses of surfactants in polyurethane compositions, especially as a foam inhibitor. Examiner suspects that Wenfeng intended the exemplified suds suppressors [claim 5] to be surfactants but did not say so explicitly. 
	On the other hand, while propyl formate and methyl propionate are known in compositions for underground drilling as well as in polyurethane composition, the prior art disclosures would not be obvious to add to Wenfeng. The compounds are common as fluid carriers/solvents in proppant compositions, see Ortega Andrade et al (US 20180022987 A1), but these compositions are used to encourage flow of fluid through pipes, not seal pipes like Wenfeng. See also Constien (US 4247430 A), Huang et al (US 20170145297 A1), and Bloys (US 5005646 A). Furthermore, Wenfeng achieves a solventless 100% solids content compounds [0059], so the skilled artisan would not be particularly motivated to add the claimed compounds as a solvent. When used in a composition for a similar purpose to Wenfeng, like in Blount (US 4695595 A), the claimed compounds are reactive and foaming with a completely different chemical composition. The compounds are often included in polyurethane forming compositions as a solvent/carrier, which would have the same issues as above. There are other capacities for the claimed compounds in polyurethane forming compositions, for instance as an electrolyte in Binti et al (MY 142115 A), which may interfere with the setting of the polymer in Wenfeng in the intended water-logged environments. 
	Furthermore, Applicant’s intended purpose for the formate and methyl propionate is as a foaming agent, a purpose for which these compounds are known to be used if less commonly than other foaming/blowing agents. However, since Wenfeng is aiming to discourage high levels of foaming [0006, 0060] it is not likely that the skilled artisan would seek to include other foaming agents.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766